Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
The difference between “not in contact” and “not in direct contact” was discussed with respect to Figs. 28 and 31 and in the context of redundancy. 
The Examiner agreed that amending claims 13 and 15 to recite “a first main electrode ... provided to be not in contact with the first impurity region and the third impurity region” would overcome the Kushida reference 102 rejection.
With regard to claim 1  the Examiner suggested that the line “a first main electrode that is at least partially connected to the second impurity region and provided to be not in direct contact with the first impurity region” be removed, and the line “the first main electrode is connected to the second impurity region and is provided so as not to be in contact with the first impurity region” be retained as “
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818